Name: Commission Regulation (EEC) No 273/90 of 30 January 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2. 90 Official Journal of the European Communities No L 30/51 COMMISSION REGULATION (EEC) No 273/90 of 30 January 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 2 February 1990 . - This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2 OJ No L 334, 18 . 11 . 1989, p. 21 . No L 30/52 Official Journal of the European Communities 1 . 2 . 90 ANNEX I l Amount of unit values per 100 kg net Code CN code a-- I I IDescription II I I I £ Irl Lit F1ECU Bfrs/Lfrs Dkr DM FF Dr £ 1.10 0701 90 51 0701 90 59 New potatoes 37,38 1593 294,75 76,18 258,78 7119 28,76 56664 85,81 27,12 1.20 0702 00 10 0702 00 90 Tomatoes 102,12 4351 805,14 208,09 706,88 19447 78,57 154781 234,39 74,09 1.30 0703 10 19 Onions (other than sets) 15,25 649 120,23 31,07 105,55 2904 11,73 23113 35,00 11,06 1.40 0703 20 00 Garlic 245,78 10472 1937,68 500,80 1701,21 46803 189,09 372503 564,10 178,31 1.50 ex 0703 90 00 Leeks 33,89 1444 267,20 69,05 234,59 6454 26,07 51367 77,78 24,58 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 35,35 1508 278,81 71,89 244,80 6721 27,24 53623 81,08 25,69 1.70 0704 20 00 Brussels sprouts 91,24 3887 719,35 185,92 631,56 17375 70,20 138290 209,42 66,20 1.80 0704 90 10 White cabbages and red cabbages 43,46 1853 342,72 88,37 300,92 8262 33,48 65914 99,66 31,58 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea van italica) 101,51 4325 800,30 206,84 702,64 19331 78,10 153852 232,99 73,64 1.100 ex 0704 90 90 Chinese cabbage 40,18 1712 316,80 81,87 278,14 7652 30,91 60903 92,22 29,15 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 107,04 4561 843,93 218,11 740,94 20384 82,36 162239 245,69 77,66 1.120 ex 0705 29 00 Endives 38,72 1650 305,33 78,91 268,07 7375 29,79 58697 88,89 28,09 1.130 ex 0706 10 00 Carrots 67,18 2862 529,64 136,88 465,01 12793 51,68 101820 154,19 -48,74 1.140 ex 0706 90 90 Radishes 104,89 4469 826,95 213,72 726,03 19974 80,70 158975 240,74 76,10 1.150 0707 00 1 1 0707 00 19 Cucumbers 90,55 3858 713,90 184,51 626,77 17243 69,66 137241 207,83 65,69 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 263,97 11247 2081,13 537,87 1 827,16 50 268 203,09 400080 605,87 191,52 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 128,49 5474 1012,98 261,81 889,36 24468 98,85 194738 294,90 93,22 1.180 ex 0708 90 00 Broad beans 31,11 1355 251,99 64,78 218,65 5512 24,26 47309 73,04 20,38 1.190 0709 10 00 Globe artichokes 80,38 3425 633,72 163,78 556,38 15307 61,84 121827 184,49 58,31 1.200 Asparagus : Il \\||II 1.200.1 ex 0709 20 00  green 450,50 20048 3709,35 958,69 3256,68 89597 361,99 713092 1 079,88 341,35 1.200.2 ex 0709 20 00  other 332,15 14153 2618,62 676,79 2299,06 63251 255,55 503408 762,34 240,98 1.210 0709 30 00 Aubergines (egg-plants) 108,87 4639 : 858,34 221,84 753,60 20733 83,76 165010 249,88 78,99 1.220 ex 0709 40 00 Ribbed celery (Apium grave ­ olens, var. dulce) 48,14 2051 379,55 98,09 333,23 9168 37,04 72966 110,49 34,92 1.230 0709 51 30 Chantarelles 556,01 23931 4428,22 1 139,98 3869,16 102135 429,67 837139 1287,01 394,04 1.240 0709 60 10 Sweet peppers 111,81 4764 881,48 227,82 773,90 21291 86,02 169457 256,62 81,11 1.250 0709 90 50 Fennel 24,68 1051 194,59 49,97 170,86 4648 18,98 37467 56,44 18,33 1.260 0709 90 70 Courgettes 92,02 3921 725,52 187,51 636,98 17524 70,80 139476 211,21 66,76 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 83,09 3573 661,63 170,19 578,78 15258 64,18 125219 192,08 58,69 2.10 ex 0802 40 00 Chestnuts (Castanea spp.) fresh 146,09 6222 1 151,44 295,70 1011,02 27507 112,36 221 703 333,97 108,51 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 40,73 1753 321,10 82,99 281,92 7756 31,33 1 61730 93,48 29,55 2.30 ex 0804 30 00 Pineapples, fresh 42,47 1809 334,87 86,55 294,00 8088 32,68 64377 97,49 30,81 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 153,10 6523 1 207,00 311,95 1 059,70 29154 117,79 232036 351,38 111,07 2.50 ex 0804 50 00 Guavas and mangoes, fresh 173,28 7383 1366,15 353,08 1 199,43 32998 133,32 262631 397,72 125,72 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 10 21 0805 10 31 080510 41  Sanguines and semi ­ sanguines 49,04 2089 386,62 99,92 339,44 9338 37,73 74325 112,55 35,58 No L 30/531 . 2 . 90 Official Journal of the European Communities Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl | Lit | F ' 1 £ 2.60.2 0805 10 15  Navels, Navelines, Nave ­ 34,65 1476 273,24 70,62 239,89 6600 26,66 52529 79,54 25,14 0805 10 25 lates, Salustianas, Vernas, l 0805 10 35 Valencia lates, Maltese, I 0805 10 45 Shamoutis, Ovalis, Trovita I \ \ f I \ and Hamlins \ l 2.60.3 0805 10 19  Others 29,17 1244 230,04 59,32 20159 5546 22,47 44244 66,89 21,20 0805 10 29 \ 0805 10 39 \ l 0805 10 49 \ I 2.70 l Mandarins (including tange \ I \ \ rines and satsumas), fresh ; \ \ Clementines, wilkings and \ l l I \ similar citrus hybrids, fresh : I l l I 2.70.1 ex 0805 20 10  Clementines 102,04 4348 804,48 20752 706,31 19432 78,51 154655 234,20 74,03 2.70.2 ex 0805 20 30  Monreales and Satsumas 55,00 2343 433,65 112,07 380,73 10474 42,32 83365 126,24 39,90 2.70.3 ex 0805 20 50  Mandarins and Wilkings 64,56 2751 50859 131,55 446,88 12294 49,67 97850 148,18 46,84 2.70.4 ex 0805 20 70  Tangerines and others 80,71 3439 636,37 164,47 558,71 15371 62,10 122336 185,26 58,56 ex 0805 20 90 I I \ \ I l I 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 39,65 1689 312,63 80,80 274,48 7551 30,51 60101 91,01 28,77 | limonum), fresh l \ \ \ l l 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 171,26 7297 1350,18 348,96 1185,41 32613 131,76 259562 393,07 124,25 fresh II\ \ I I l I 2.90 l Grapefruit, fresh : \ l l \ l I 2.90.1 ex 0805 40 00  white 36,10 1538 284,62 73,56 249,89 6875 27,77 54717 82,86 26,19 2.90.2 ex 0805 40 00  pink 74,47 3173 587,15 151,75 515,50 14182 57,30 112876 170,93 54,03 2.100 0806 10 11 Table grapes 143,92 6132 1 134,69 293,26 996,22 27408 110,73 218135 330,33 104,42 0806 10 15 li I 0806 10 19 IIIl Ill I 2.110 0807 10 10 Water-melons 81,09 3455 639,31 165,23 561,29 15442 62,39 122902 186,11 58,83 2.120 Melons (other than water II IlI II melons) IIII\\ IIIIIl\ II 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 88,10 3753 694,57 179,51 609,81 16777 67,78 133526 202,20 63,91 li Dew, Onteniente, Piel de II II Sapo, Rochet, Tendral II Il Il\\II 2.120.2 ex 0807 10 90  Other 72,33 3082 570,26 147,38 500,66 13774 55,65 109628 166,01 52,47 2.130 0808 10 91 Apples 56,23 2396 443,37 114,59 389,26 10709 43,26 85234 129,07 40,80 0808 10 93 II\\ \\ IIIIIIII 0808 10 99 \ Il li Il 2.140 ex 0808 20 31 Pears (other than the Nashi 58,22 2480 459,01 118,63 403,00 11087 44,79 88 242 133,63 42,24 ex 0808 20 33 variety (Pyrus Pyrifolia)) IIII IIII\ ex 0808 20 35IIII li IIIIIIIIII ex 0808 20 39 I l l 2.150 0809 10 00 Apricots 112,61 4798 887,79 229,45 779,45 21444 86,64 170670 258,45 81,70 2.160 0809 20 10 Cherries 220,66 9412 1740,13 448,73 1 527,90 41 952 170,03 334673 506,04 160,37 0809 20 90 I I II II 2.170 ex 0809 30 00 Peaches 137,86 5874 1 086,86 28050 954,22 262S2 106,06 208940 316,41 100,02 2.180 ex 0809 30 00 Nectarines 151,06 6436 1 19056 307,80 1 045,62 28767 116,22 228952 346,71 109,60 2.190 0809 40 1 1 Plums 159,42 6793 1 256,88 324,84 1 103,50 30359 122,66 241 625 365,91 115,66 0809 40 19 \ l 2.200 0810 10 10 Strawberries 353,27 15052 2785,11 719,82 2445,23 67273 271,80 535414 810,81 256,30 081010 90 \ 2.205 0810 20 10 Raspberries 875,31 37281 689851 1771,74 6057,57 164811 673,23 1328339 2000,99 650,17 2.210 0810 40 30 Fruit of the species Vacci ­ 179,42 7780 1443,17 370,20 1 255,56 32582 138,91 270928 418,03 122,25 nium myrtillus \ \ IIL I 2.220 0810 90 10 Kiwi fruit (Actinidia 107,58 4584 848,14 219,20 744,64 20486 82,77 163049 246,91 78,05 chinensis Planch.) l 2.230 ex 0810 90 80 Pomegranates 90,22 3844 711,30 183,84 624,50 17181 69,41 136742 207,07 65,45 2.240 ex 0810 90 80 Khakis 83,81 3571 660,78 170,78 580,14 15960 64,48 127029 192,37 60,80 2.250 ex 0810 90 30 Lychees 135,13 5757 1 065,35 275,34 935,34 25733 10356 204805 310,15 98,04